Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/394,545. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the phrase “its functional equivalent.” It is not clear from the claim or the disclosure what Applicant considers to be within the scope of functional equivalents to furan dicarboxylic acid and what functions must be met to read on “functional equivalent.”
Claim 13 is indefinite because it depends from a non-existent claim. For purposes of applying art, the Examiner has assumed that claim 13 was meant to depend from claim 1. Correction of the dependency is required to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 9-13 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Weifu (CN 101899145) (citations based on English machine translation).
Regarding claim 1, Weifu discloses formation of 2,5 furandicarboxylic acid (FDCA) based polyester wherein FDCA is combined with a diol with 2-4 or 6 carbons to PEF, PTF, PBF, or PHF and teaches polyalkylene furandicarboxylate [0003]. The reference teaches forming textile fibers from this polyester [0021].
Regarding claim 3, The fibers disclosed in Weifu are capable of being used in textiles which would inherently include some amount of orientation even if that orientation is random. The disclosed fibers are thus oriented and anticipate the claim.
Moreover, Weifu teaches the fiber and since it is extruded some level, even if small of orientation occurs and therefore the fiber is oriented. Even if Weifu does not disclose the fiber is oriented, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed orientation and given that Weifu meets the requirements of the claimed fiber, Weifu clearly meet the requirements of present claims fiber.
Regarding claim 5, propanediol is a C3 diol (para [0029]) and PTF is the abbreviation for poly(trimethylene-furandicarboxylate).
Regarding claims 9-11, the preamble recitations of a “yarn” (claim 9), a “bicomponent fiber” (claim 10) and a “multifilament fiber" (claim 11) have been considered, but do not patentably distinguish over the applied prior art because they merely recite the intended use of the claimed fibers. The prior art structure is capable of performing the claimed intended uses and, therefore meets the claims.
Furthermore, the body of each of the claims does not depend on the preamble for completeness but, instead, the claimed structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claims 12-13, (assuming claim 13 is intended to depend from claim 1), the prior art discloses the use of the inventive polyesters for textile fibers [0022]. Therefore. It is clear the claimed fabric or textile, knitted, woven or non-woven is taught by Weifu.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weifu (CN 101899145).
Regarding claim 2, Weifu discloses an embodiment in paragraphs [0030-0031] wherein n=100-500 in the following formula: 

    PNG
    media_image1.png
    182
    1265
    media_image1.png
    Greyscale

The molecular weight range for this polymer can be calculated to be approximately 19,678-98,076. The portion of this range from 19,678-40,000 reads on the claimed Mn range and renders the claim prima facie obvious. It would have been obvious to choose any value from within the prior art range, including the overlapping portion, in view of the apparent suitability of all values within the disclosed range.
Regarding claim 3, the fibers disclosed in Weifu are capable of being used in textiles which would inherently include some amount of orientation even if that orientation is random. Thus, it would have been obvious to orient fibers of the disclosed polymer.
Regarding claims 9-11, the preamble recitations of a “yarn” (claim 9), a “bicomponent fiber” (claim 10) and a “multifilament fiber" (claim 11) have been considered, but do not patentably distinguish over the applied prior art because they merely recite the intended use of the claimed fibers. The prior art structure is capable of performing the claimed intended uses and, therefore meets the claims.
Furthermore, the body of each of the claims does not depend on the preamble for completeness but, instead, the claimed structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Moreover, it would have been obvious to one of ordinary skill in the art to use the textile fiber of Weifu in a yarn, bicomponent fiber, a multicomponent fiber as is well known in the art.
Regarding claims 12-13, (assuming claim 13 is intended to depend from claim 1), the prior art discloses the use of the inventive polyesters for textile fibers [0022]. Therefore, the claimed fabric or textile, knitted, woven or non-woven is obvious over Weifu.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastioli et al. (US 2011/0071238).
Regarding claim 1, Bastioli et al. discloses biodegradable polyesters that are preferably derived from 2,5 furandicarboxylic acid in combination with C2-C4 diols such as ethanediol, propanediol and butanediols  and therefore teaches polyalkylene furandicarboxylate [0006-0014]. Example | uses 2, 5, dimethylfurandicarboxylate (DMFD) in combination with 1,4-butanediol [0102]. The reference fails to disclose that this particular polymer is a fiber.
However, the reference teaches that all disclosed polymers are suitable for use as fibers. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to form fibers from the polymer set forth in example | and more broadly from any of the polymers produced by the preferred combination of FDCA and C2-C4 diols.
Regarding claim 2, Bastioli et al. discloses a preferred molecular weight range of 20,000-100,000 [0016]. Choice of any value from within this preferred range, including the overlapping portion from 20,000-40,000 would have been obvious in view of the apparent suitability of all values within the disclosed range.
Regarding claim 3, the woven and nonwoven textiles disclosed by Bastioli would necessarily include some amount of orientation of fibers even if that orientation is random. Thus, it would have been obvious to orient fibers of the disclosed polymer by using them in textile applications.
Moreover, Bastioli teaches the fiber and since it is extruded some level, even if small of orientation occurs and therefore the fiber is oriented. Even if Bastioli does not disclose the fiber is oriented, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed orientation and given that Bastioli meets the requirements of the claimed fiber, Bastioli clearly meet the requirements of present claims fiber.
Regarding claim 4, Bastioli teaches varying the crystallinity of the polymer and as such it would have been obvious to arrive at the claimed invention to suit the crystallinity to the desired end use. 
Regarding claim 5, Bastioli discloses embodiments preferably combining FDCA with C2-C4 diols including 1,3 propanediol. It would have been obvious to choose 1,3 propanediol from the group of suitable diols and thereby form poly(trimethylene- furandicarboxylate).
Regarding claim 6, Bastioli discloses polymer blends combining the inventive aliphatic-aromatic biodegradable polymers with other aromatic polyesters of the diol-diacid type wherein the aromatic acid is 2,5 furandicarboxylic acid-FDCA- [0083]. Thus, it would have been obvious to combine two different poly(alkylene-furandicarboxylates) derived from the reaction of FDCA with two different diols selected from the preferred group of C2-C4 diols in view of the teaching that forming blends was within the level of ordinary skill in the art. As disclosed above, choice of 1,3 propanediol would have been obvious and would have formed a poly(trimethylene-furandicarboxylate)- (PTF). One of ordinary skill in the art would therefore have had a reasonable expectation of success in combining this polymer with a different poly(alkylene-furandicarboxylate) derived from a C2 or C4 diol.
Regarding the specified amounts of each of PTF and a different poly(alkylene- furandicarboxylate, Bastioli is silent with regard to specific amounts of the two polymers in FDCA-diol polymer blend. However, the reference does disclose desired amount for a polyester PLA blend and suggests that the amounts of the two polymers are adjusted in order to achieve a desired balance of properties [0089-0090]. Thus, concentrations of polymers in a blend would have been understood to be a result effective variable that controls the resultant properties of the blend. Optimization of weight concentrations of PTF and another poly(alkylene-furandicarboxylate) would have been obvious in order to achieve an optimal balance of properties. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Bastioli discloses polymer blends combining the inventive aliphatic-aromatic biodegradable polymers with other polyesters such as polybutylene terephthalate copolymers [0055]. Choice of any combination of the disclosed biodegradable polymers including PTF derived from propylene diol and FDCA with a PET containing polymer would have been prima facie obvious in view of the guidance set forth in paragraph [0055]. One of ordinary skill in the art would therefore have had a reasonable expectation of success in combining any of the disclosed biodegradable polymers with the specifically named polyesters of paragraph [0055].
With regard to the specified amounts of each of PTF and a PET, Bastioli is silent with regard to specific amounts of the two polymers in such a blend. However, as noted above, the reference does suggest that the amounts of polymers in a blend are adjusted in order to achieve a desired balance of properties [0089-0090]. Thus, concentrations of polymers in a blend would have been understood to be a result effective variable that controls the resultant properties of the blend. Optimization of weight concentrations of PTF and a PET blend would have been obvious in order to achieve an optimal balance of properties. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Bastioli discloses copolymers using the previously described FDCA and C2-C4 diols with optionally present additional comonomers derived from hydroxy acids [0020]. In Example 1, DMFD is combined with butanediol, which reads on the claimed “C2 to C12 aliphatic diol" and sebacic acid, which reads on the claimed "at least one other acid." The weights of these components given in Example | read on the claimed molar ratio of diol to total moles of acid and the molar ratio of FDCA to the "other acid."
Regarding claims 9-11, the preamble recitations of a “yarn” (claim 9), a “bicomponent fiber” (claim 10) and a “multifilament fiber" (claim 11) have been considered but do not patentably distinguish over the applied prior art because they merely recite the intended use of the claimed fibers. The prior art structure is capable of performing the claimed intended uses and, therefore meets the claims. Bastioli discloses that the polymers of the disclosed invention are suitable for use as composite fibers, multilobed fibers, as well as woven and nonwoven fabrics [0036 and 0054]. Thus, the disclosed polymer is clearly capable of functioning in the claimed intended use. Furthermore, the body of each of these claims does not depend on the preamble for completeness but, instead, the claimed structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claims 12-13, (assuming claim 13 is intended to depend from claim 1), the prior art discloses the use of the inventive polyesters for woven and nonwoven textiles [0054]. Thus, it would have been obvious to form textiles using the disclosed polymers.
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastioli et al. (US 2011/0071238) in view of Kellett et al. (US 2013/0023608).
Bastioli et al. disclose the claimed fiber but fail to disclose that the fibers are oriented by a post spinning extrusion process for instance, and the claimed melt spinning method with a high temperature of 210-265 degree C.
Regarding claim 14, Kellett et al. teaches biodegradable polymer fibers formed from materials such as polyethylene 2,5- furandicarboxylic acid (para [0007]) and discloses that the inventive fibers can be formed by melt spinning at temperatures in the range of about 120-300 degree C [0126]. The reference teaches that the processing temperature is adjusted based on the chemical nature, molecular weights and other considerations related to the composition of the fibers.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the optimal melt spinning temperature from within the range of 120-300 degree C disclosed by Kellett as suitable for the polyethylene 2,5- furandicarboxylic acid polymer (i.e. C2 diol with DMED) disclosed by Bastioli depending on the amount of PEF in the blend and the molecular weight of the components. The overlapping temperature ranges are prima facie obvious in the absence of evidence of secondary consideration associated with the claimed range.
Regarding claim 3, Bastioli et al. fail to disclose an oriented fiber. However, Kellett et al. teaches that it is known in the polyester fiber art to orient fibers via a post-spinning extrusion process to form non-continuous fibers [0127]. It would have been obvious to one of ordinary skill in the art to orient the fibers of Bastioli et al. in the manner taught by Kellett et al. in order to provide staple fibers for use in a carding, air-laid or fluid laid process.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastioli et al. (US 2011/0071238) in view of Kellett et al. (US 2013/0023608) and further in view of Heinrich (US 5464694).
Regarding claim 4, Bastioli et al. disclose the claimed fiber but fail to disclose the claimed crystallinity of the polymer used therein. However, Kellett et al. discloses the polyethylene furandicarboxylate is a known alternative to PET in spunbonded fibers that has crystallization properties that are similar to PET [0075]. Heinrich teaches that it is known in the spinnable polyester art to form PET filaments to have a heat of fusion of 30 J/g or below in order to achieve high strength, high modulus and enhanced shrinkage capacity [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the heat of fusion (i.e. crystallinity) of the PEF polymers disclosed by Bastioli to be 30 J/g or less in order to achieve the desirable mechanical properties associated with such a crystallinity in PET. One of ordinary skill in the art would have had a reasonable expectation of success in using crystallization parameters known in the art for PET for a PEF polymer in view of the art recognized similarity of crystallization properties as disclosed by Kellett.
Art not Used in Rejection
PG Pub. 2015/0057424 teaches polyalkylene furandicarboxylate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789